Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 
Response to Amendment
The amendment filed on 6/1/2021 has been entered. Claim is currently amended.  Claims 22-43 are pending with claim 43 withdrawn from consideration.  Claims 22-42 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 6-7, filed on 6/1/2021, with respect to 112(b) rejection has been fully considered and is persuasive.  However, a new ground of rejection is set forth in this office action.
Applicant's argument, see page 7-20, filed on 6/1/2021, with respect to 103 rejection over prior art Ho in view of Total Material and Wang has been fully considered but is not persuasive.  
Applicant made argument that the prior art of Ho in view of Total Material and Wang does not teach determining the claimed Pareq value.  The previous rejection rationale is withdrawn; and a new ground of rejection made over the same prior art is set forth in this office action.
Applicant made argument that there is no motivation to combine Wang with Ho.  The examiner submits that the claimed elements of annealing and correlating physical properties with FWHM are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of annealing and correlating physical properties with FWHM, each element merely performs the same function as it does separately.  One of ordinary skill could have combined the elements of correlating physical properties with FWHM, each element merely performs the same function as it does separately. The result of the combination is predictable – established correlation between physical properties and FWHM. Using the correlation has the benefit of predicting the physical properties by FWHM, which would have been reasonably recognized to be desirable by one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill to combine Wang’s correlating physical properties with FWHM to Ho’s annealing process (see MPEP 2143.I).

Applicant's argument, see page 20-32, filed on 6/1/2021, with respect to 103 rejection over prior art Bouzekri in view of Total Material and Wang has been fully considered but is not persuasive.  
Applicant made argument that the prior art of Bouzekri in view of Total Material and Wang does not teach determining the claimed Pareq value.  The previous rejection rationale is withdrawn; and a new ground of rejection made over the same prior art is set forth in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the cycle" in step A, I.  There is insufficient antecedent basis for this limitation in the claim.  No “cycle” is mentioned beforehand in this claim; so it is not known what specific part of the method, if any, is referred to by “the cycle”.  For the purpose of further examination, “the cycle” will be treated as “the heat treatment”.
Claims 23-42 are rejected likewise as depending on claim 22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claim 22 recites a Pareq value P defined by a mathematical formula which is directed to a judicial exception as an abstract idea: (a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations (Step 2A Prong One).
This judicial exception is not integrated into a practical application because the added step of cold rolling and annealing is not interactively integrated with the formula.  Once the Pareq value is determined, the cold rolling and annealing can be conducted without further determination of Pareq values.  It is not necessary to keep determining the Pareq value and keep using the formula in the cold rolling or annealing processes, such as in patent eligible example 45 of the provided 101 guidance.    Thus, the current claims appear to be a mere instruction of applying the claimed formula (ie. abstract idea) to a practical process.  See MPEP 2106.04(d).
Furthermore, the claimed formula does not appear to particularly improve the processing of steels.  See MPEP 2106.05(a).  The claim does not purport to achieve any new or improved results (ie. new microstructure, lessened processing time, etc.) in the scope of steel processing over conventional steel processing methods absent concrete evidence to the contrary.  Thus, the examiner submits that the instant claim directed to the use of an abstract idea to merely correlate steel properties with processing parameters, which would have been conventional practice to one of ordinary skill absent a new or unexpectedly improved results as stated above.
 The method does not appear to involve use of particular machine (MPEP 2106.05(b)).
The method does not appear to involve any particular transformation.  The recited recovery or recrystallization state is well-known, as the applicant states “it is known to induce a high density of twins by cold-rolling followed by a recovery treatment removing dislocations but keeping the twins” [p.1 spec.].  The claim does not purport to achieve any new transformation absent concrete evidence to the contrary.  Thus, the examiner submits that the instant claim directed to the use of an abstract idea to merely correlate with known transformation, which would have been conventional practice to one of ordinary skill absent a new or unexpectedly improved results as stated above (MPEP 2106.05(c)).
The additional elements of annealing and cold rolling are well-understood, routine, conventional activities in the scope of steel processing.  Thus, the examiner submits that the instant claim is directed to the use of an abstract idea that merely corresponds to steps of annealing and cold rolling in steel processing, which would have been conventional practice to 
Even if the Judicial exception is integrated into a practical application (which it does not), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception: the steps of cold rolling and annealing are merely routine processes because they are routinely used in steel making industry as would have been recognized by one of ordinary skill in the art of metallurgy..  It is not apparent that the claimed process results in an inventive or unexpected result, e.g., a unique property M, or an efficient production (Step 2B).
In view of the above considerations, the examiner considers the independent claim to be ineligible under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
Dependent claims 23-42 are rejected likewise as depending on claim 22 and they do not recite anything significantly more than the abstract idea.
Claims 28, 31, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  These claims recite further formulas which are further rejected over 101 for the same reasons as stated in claim 22 rejection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-42 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (KR20140013333A), an English translation by machine is used here as reference, in view of Total Materia (“Annealing of aluminum and aluminum alloys”, http://www.totalmateria.com/Article139.htm), Vasilyev et al (“Effect of Alloying on the SelfDiffusion Activation Energy in γIron”, ISSN 10637834, Physics of the Solid State, 2011, Vol. 53, No. 11, pp. 2194–2200), and Wang et al (“Investigation of deformation and microstructural evolution in Grade 91 ferritic–martensitic steel by in situ high-energy X-rays”, Acta Materialia 62 (2014) 239–249).
Regarding claim 22, Ho teaches a high-strength high-manganese steel sheet having excellent bendability and elongation and a manufacturing method thereof [Abstract].  The steel has austenite matrix [p.2 paragraph 17] and its composition falls within the claimed ranges:
Element
Claimed range
Ho’s Steel 2 [Table 1]
C
0.1<C<1.2
0.6
Mn
13.0≤Mn≤25.0
18
S
S≤0.030
0.007

P≤0.08
0.01
N
N≤0.10
0.0006
Si
Si≤3.0
0.3
Fe and others
 balance
balance


Ho’s steel sheet has a tensile strength of 1100 MPa or more, a bending workability of 6.0 or less, excellent mechanical properties can be secured. In particular, the elongation may be greater than or equal to 15% [p.3 paragraph 10].
Ho teaches the process comprising feeding a slab and reheating at 1050-1300 °C [p.4 paragraph 1], hot rolling finishing at 850-1000 °C [p.4 paragraph 2], coiling at 400-700 °C [p.4 paragraph 3], cold rolling [p.4 paragraph 4], and annealing at 400-900 °C [p.4 paragraph 5].  Ho also teaches second cold rolling at 10-50% reduction rate [p.4 paragraph 7] and reheating at 300-650 °C for 20 seconds to 2 hours [p.4 paragraph 8]. This process overlaps the claimed step C, D, and E.
Ho does not teach the claimed steps A (calibrating) and B (calculating).  These steps are to find out the optimum temperature Ttarget and time ttarget for the annealing step E, in order to obtain the desired product property Mtarget, which is represented by FWHM peak height.   However, the examiner submits that these steps A and B merely pertain to determining and measuring considerations, which are not considered to distinctly or materially affect the actual manipulative steps of steel processing as recited in the instant claims.  Rather, the aforementioned steps A and B merely establish a specific correlation between annealing 
For example, Total Materia teaches annealing of aluminum alloys, where annealing temperature and annealing time is correlated to product properties such as tensile strength, yield strength, and elongation [Fig. 1]. The claimed energy of diffusion of iron in iron ΔH is intrinsic to the material; and a material with the same composition will inherently have this ΔH.  Alternatively, Vasilyev further discloses self-diffusion activation energy of iron in iron and how said activation energy, which is affected by heating time and temperature, can further affect steel strength and strengthening inclusions [abstract, p.2915, 2199].  Thus, the examiner notes that Total Materia and Vasilyev expressly teach that mechanical properties can be controlled by controlling heat treatment time and temperature, with a specific consideration of diffusion energy.  In other words, the aforementioned prior art teaches heating duration, temperature, and material diffusion energy to be result-effective variables which are known to affect material properties.  See MPEP 2144.05.  Thus, it is not inventive to discover the optimal or workable ranges of heating duration and temperature with regard to diffusion energy, which is essentially what the claimed abstract idea steps of A and B amount to, when the general conditions of how these parameters affect material properties are disclosed in the prior art.   
Ho does not teach further correlating steel properties with FWHM.  However, Wang teaches correlating X-ray FWHM with physical properties such as engineering strain [Fig. 6-9].  Thus, the concept of correlating FWHM with physical properties is suggested in the prior art, which the examiner submits would have been recognized by one of ordinary to be able to be applied to other mechanical properties such as tensile strength and elongation.  The examiner 

Regarding claim 23, Ho’s Steel I1 has the claimed composition:
Claim 23
Claimed range
Ho Steel 2 [Table 1]
One or more of:
 
 
Nb
≤0.5%
0.03
B
≤0.005%
 
Cr
≤1.0%
 
Mo
≤0.4%
 
Ni
≤1.0%
 
Cu
≤5.0%
 
Ti
≤0.5%
0
V
≤2.5%
0.1
Al
≤4.0%
1.5


Regarding claim 24, Ho’s Steel was annealed at 400-900 °C [p.4 paragraph 5], overlapping the claimed range of 700-900 °C.

Regarding claim 25, Ho teaches the second cold rolling at 10-50% reduction rate [p.4 paragraph 7], falling within the claimed range of 1-50% reduction rate.

Regarding claim 26, Wang teaches the FWHM was measured corresponds to the Miller index (hkl) in equation (1) and Fig. 7.

Regarding claim 27, Total Materia teaches the physical properties are tensile strength, yield strength, and elongation [Fig. 1], meeting the claimed M.

Regarding claim 28, since Ho teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, the recited UTStarget, UTScold-roll, UTSrecrystallization would be expected in Ho’s teaching.  Even though Ho does not teach the recited formula, the formula merely describes a relationship between UTStarget, UTScold-roll, UTSrecrystallization, and physical properties.  One of ordinary skill would have reasonably recognized that tensile strength is affected by cold rolling and recrystallization annealing, such that the claimed relationship between UTStarget, UTScold-roll, UTSrecrystallization, and physical properties would have naturally flowed from the prior art in view of Wang.  The examiner's position is further bolstered by the overlapping values of UTS as disclosed by Ho (see claim 29 rejection), such that a similar determination of said UTS values also would have naturally flowed.

Regarding claim 29, Ho teaches the Steel 2 has UTS of 1556 MPa at 40% reduction [Table 2], meeting the claimed above or equal to 1430 MPa.

Regarding claim 30, Ho teaches the Steel 2 has UTS of 1556 MPa at 40% reduction [Table 2], meeting the claimed between 1430 and 2000 MPa.

Regarding claim 31, since Ho teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, the recited TEtarget, TEcold-roll, TErecrystallization and UTScold-roll would be expected in Ho’s teaching. Even though Ho does not teach the recited formula, the formula merely describes a relationship between TEtarget, TEcold-roll, TErecrystallization, UTScold-roll and physical properties.  One of ordinary skill would have reasonably recognized that elongation and tensile strength are affected by cold rolling and recrystallization annealing, such that the claimed relationship between TEtarget, TEcold-roll, TErecrystallization, UTScold-roll and physical properties would have naturally flowed from the prior art in view of Wang.

Regarding claim 32, Ho teaches the Steel 2 has TE of 20% at 40% reduction [Table 2], meeting the claimed above or equal to 15%.

Regarding claim 33, Ho teaches the Steel 2 has TE of 20% at 40% reduction [Table 2], meeting the claimed between 15 and 30%.

Regarding claim 34, since Ho teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, the recited UTStarget and TEtarget would be expected in Ho’s teaching.  Even though Ho does not teach the recited formula, the formula merely describes a relationship between UTStarget, TEtarget and physical properties.  One of ordinary skill would have reasonably recognized that elongation and tensile strength are affected by cold rolling and recrystallization annealing, such that the claimed relationship between TEtarget, UTScold-roll and physical properties would have naturally flowed from the prior art in view of Wang. 

Regarding claim 35, Ho teaches the Steel 2 has UTS of 1556 MPa and TE of 20% at 40% reduction [Table 2], equaling 31120, meeting the claimed above 21000.

Regarding claim 36, Ho teaches the Steel 2 has UTS of 1556 MPa and TE of 20% at 40% reduction [Table 2], equaling 31120, meeting the claimed between 21000 and 60000.

Regarding claims 37 and 38, Ho does not expressly teach FWHMtarget.  However, as explained in the above rejection sections, Ho discloses an overlapping steel composition, microstructure, and manufacturing method, such that similar, overlapping mechanical properties (ie. UTStarget*TEtarget and TEtarget) would have been expected to be present or would have naturally flowed from the disclosed steel of Ho absent concrete evidence to the contrary. As shown in the instant specification, it is noted that the claimed Mtarget values for the claimed steel alloy correspond to a FWHMtarget range of betwen 1 to 1.5 degrees [p.8 spec.].  Thus, an target values as claimed.  Accordingly, since said desired Mtarget values would have been expected to be present in the steel of Ho as shown previously, said FWHM values would reciprocally be expected to be present absent concrete evidence to the contrary.

Regarding claim 39-41, Ptarget is determined by ΔH, T and t according to the equation.  The examiner submits that ΔH is determined by the steel composition and structure; while T and t are determined by the process.  Since Ho teaches substantially similar composition, structure, and process as stated in claim 22 rejection, the ΔH, T and t would be similar; and thus the claimed Ptarget is expected.

Regarding claim 42, Ho teaches reheating at 300-650 °C for 20 seconds to 2 hours [p.4 paragraph 8], overlapping the claimed Ttarget of 400-900 °C and ttarget of between 40 seconds to 60 minutes.

Claims 28, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (KR20140013333A), an English translation by machine is used here as reference, in view of Total Materia (“Annealing of aluminum and aluminum alloys”, http://www.totalmateria.com/Article139.htm), Vasilyev et al (“Effect of Alloying on the .
Regarding claim 28, Ho does not teach the recited formula, which the examiner recognizes to merely describe a relationship between UTStarget, UTScold-roll, UTSrecrystallization, and physical properties.  Kermanpur teaches that mechanical properties such as tensile strength, yield strength, elongation, and hardness are affected by cold rolling and annealing [Table 3].  In other words, Kermanpur expressly teaches that cold rolling and annealing are result-effective variables which are known to affect steel properties.  See MPEP 2144.05.  Thus, it is not inventive to discover the optimal or workable ranges of cold rolling and annealing with regard to tensile strength, when the general conditions of how these parameters affect material properties are disclosed in the prior art.  The examiner's position is further bolstered by the overlapping values of UTS as disclosed by Ho (see claim 29 rejection), such that a similar determination of said UTS values would have naturally flowed from the disclosure of Ho.

Regarding claim 31, Ho does not teach the recited formula, which the examiner recognizes to merely describe a relationship between TEtarget, TEcold-roll, TErecrystallization, UTScold-roll and physical properties.  Kermanpur teaches that mechanical properties such as tensile strength, yield strength, elongation, and hardness are affected by cold rolling and annealing 

Regarding claim 34, Ho does not teach the recited formula, which the examiner recognizes to merely describe a relationshiop between UTStarget, TEtarget and physical properties.  Kermanpur teaches that mechanical properties such as tensile strength, yield strength, elongation, and hardness are affected by cold rolling and annealing [Table 3].  In other words, Kermanpur expressly teaches that cold rolling and annealing are result-effective variables which are known to affect steel properties.  See MPEP 2144.05.  Thus, it is not inventive to discover the optimal or workable ranges of cold rolling and annealing with regard to tensile strength and elongation, when the general conditions of how these parameters affect material properties are disclosed in the prior art.  The examiner's position is further bolstered by the overlapping values of UTS and elongation as disclosed by Ho above, such that a similar determination of said UTS values would have naturally flowed from the disclosure of Ho.

Claims 22-28 and 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bouzekri et al (US 20150078954 A1), in view of Total Materia (“Annealing of aluminum and .
Regarding claim 22, Bouzekri teaches a cold-rolled austenitic iron/carbon/manganese steel sheet having strength greater than 950 MPa, the product (strength (in MPa) x elongation at fracture (in %)) greater than 45000 [Abstract], and chemical composition falling within the claimed ranges:
Claim 22
Claimed range
Bouzekri Steel I1 [Table 2]
C
0.1<C<1.2
0.61
Mn
13.0≤Mn≤25.0
21.5
S
S≤0.030
0.001
P
P≤0.08
0.016
N
N≤0.10
0.01
Si
Si≤3.0
0.49
Fe and impurity
balance
balance


Bouzekri teaches the process comprising feeding the cast semifinished products, heating at 1100-1300 °C [0041] and hot rolling finishing at 890 °C or higher [0042]; coiling below 580 °C [0046]; cold rolling [0050]; annealing at 600-900 °C for 10-500 s [0052].  The cold-rolled sheet must have a sufficient recrystallized fraction, of greater than 75%, in order to obtain 
Bouzekri does not teach the claimed steps A (calibrating) and B (calculating).  These steps are to find out the optimum temperature Ttarget and time ttarget for the annealing step E, in order to obtain the desired product property Mtarget, which is represented by FWHM peak height.   However, the examiner submits that these steps A and B merely pertain to determining and measuring considerations, which are not considered to distinctly or materially affect the actual manipulative steps of steel processing as recited in the instant claims.  Rather, the aforementioned steps A and B merely establish a specific correlation between annealing temperature, time, and diffusion energy with physical properties, which the examiner submits would have been obvious in view of the teachings of the prior art.  
For example, Total Materia teaches annealing of aluminum alloys, where annealing temperature and annealing time is correlated to product properties such as tensile strength, yield strength, and elongation [Fig. 1]. The claimed energy of diffusion of iron in iron ΔH is intrinsic to the material; and a material with the same composition will inherently have this ΔH.  Alternatively, Vasilyev further discloses self-diffusion activation energy of iron in iron and how said activation energy, which is affected by heating time and temperature, can further affect steel strength and strengthening inclusions [abstract, p.2915, 2199].  Thus, the examiner notes that Total Materia and Vasilyev expressly teach that mechanical properties can be controlled by controlling heat treatment time and temperature, with a specific consideration of diffusion energy.  In other words, the aforementioned prior art teaches heating duration, temperature, and material diffusion energy to be result-effective variables which are known to affect 
Bouzekri does not teach further correlating steel properties with FWHM.  However, Wang teaches correlating X-ray FWHM with physical properties such as engineering strain [Fig. 6-9].  Thus, the concept of correlating FWHM with physical properties is suggested in the prior art, which the examiner submits would have been recognized by one of ordinary to be able to be applied to other mechanical properties such as tensile strength and elongation.  The examiner notes that Wang expressly teach that X-ray FWHM and physical properties such as engineering strain can be correlated [Fig. 6-9].  In other words, the aforementioned prior art teaches that FWHM values are result-effective variables which are known to affect steel properties.  See MPEP 2144.05.  Thus, it is not inventive to discover the specific physical property, which is essentially what the claimed abstract idea steps of A and B amount to, when the general concept of correlating FWHM with physical properties are disclosed in the prior art.
Bouzekri does not teach the claimed step A (calibrating) and B (calculating).  These steps are to find out the optimum temperature Ttarget and time ttarget for the annealing step E, in order to obtain the desired product property Mtarget.  However, establishing correlation between annealing temperature and time with physical properties is a routine practice in the industry.  For example, Total Materia teaches annealing of aluminum alloys, where annealing temperature and annealing time is correlated to product properties such as tensile strength, yield strength, and elongation [Fig. 1].  The claimed energy of diffusion of iron in iron ΔH is target and ttarget for are obtained by following Total Material’s teaching, the claimed Pareq value and Mtarget would have naturally flowed.  Furthermore, the abstract idea of calibration and calculation does not appear to actually affect any physical, materially significant manufacturing steps, because the prior art teaches overlapping manufacturing steps, e.g., annealing temperature and cold-rolling reduction ratio, as well as similar properties, e.g., UTS.
Alternatively, the examine notes that Total Materia and Vasilyev expressly teach that mechanical properties can be controlled by controlling heat treatment time and temperature, 
Bouzekri does not teach correlating physical properties with FWHM.  However, Wang teaches correlating X-ray FWHM with physical properties such as engineering strain [Fig. 6-9].  Even though the specific property M is not disclosed, the concept of correlating FWHM with physical properties is suggested, which the examiner submits would have been recognized by one of ordinary to be able to be applied to other mechanical properties such as tensile strength and elongation.  Thus, the claimed elements of annealing and correlating physical properties with FWHM are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of correlating physical properties with FWHM, each element merely performs the same function as it does separately. The result of the combination is predictable – established correlation between physical properties and FWHM. Using the correlation has the benefit of predicting the physical properties by FWHM, which would have been reasonably recognized to be desirable by one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill to combine Wang’s correlating physical properties with FWHM to Bouzekri’s annealing process (see MPEP 2143.I).
Alternatively, the examine notes that Wang expressly teach that X-ray FWHM and physical properties such as engineering strain can be correlated [Fig. 6-9].  In other words, the aforementioned prior art teaches correlation of physical properties M can be correlated with FWHM.  See MPEP 2144.05.  Thus, it is not inventive to discover the specific physical property, which is essentially what the claimed abstract idea steps of A and B amount to, when the general concept of correlating FWHM with physical properties are disclosed in the prior art.

Regarding claim 23, Bouzekri’s Steel I1 has the claimed composition:
Claim 23
Claimed range
Bouzekri Steel I1 [Table 2]
One or more of:
 
 
Nb
≤0.5%
 
B
≤0.005%
 
Cr
≤1.0%
0.053
Mo
≤0.4%
0.009
Ni
≤1.0%
0.044
Cu
≤5.0%
0.02
Ti
≤0.5%
 
V
≤2.5%
 
Al
≤4.0%
0.003


Regarding claim 24, Bouzekri’s Steel was annealed at 600-900 °C and the recrystallization is greater than 75% [0052], overlapping the claimed range of 700-900 °C.

Regarding claim 25, Bouzekri teaches reduction ratio of 16-60% [Table 3], overlapping the claimed 1 and 50%.

Regarding claim 26, Wang teaches the FWHM was measured corresponds to the Miller index (hkl) in equation (1) and Fig. 7.

Regarding claim 27, Total Materia teaches the physical properties are tensile strength, yield strength, and elongation [Fig. 1], meeting the claimed M.

Regarding claim 28, since Bouzekri teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, the recited UTStarget, UTScold-roll, UTSrecrystallization would be expected in Bouzekri’s teaching. Even though Bouzekri does not teach the recited formula, the formula merely describes a relationship between UTStarget, UTScold-roll, UTSrecrystallization, and physical properties.  One of ordinary skill would have reasonably recognized that tensile strength is affected by cold rolling and recrystallization annealing, such that the claimed relationship between UTStarget, UTScold-roll, UTSrecrystallization, and physical properties would have naturally flowed from the prior art in view of Wang.

Regarding claim 31, since Bouzekri teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, the recited TEtarget, TEcold-roll, TErecrystallization and UTScold-roll would be expected in Bouzekri’s teaching. Even though target, TEcold-roll, TErecrystallization, UTScold-roll and physical properties.  One of ordinary skill would have reasonably recognized that elongation and tensile strength are affected by cold rolling and recrystallization annealing, such that the claimed relationship between TEtarget, TEcold-roll, TErecrystallization, UTScold-roll and physical properties would have naturally flowed from the prior art in view of Wang.

Regarding claim 32, Bouzekri teaches TE of 25-55% [Table 4], meeting the claimed above or equal to 15%.

Regarding claim 33, Bouzekri teaches TE of 25-55% [Table 4], overlapping the claimed between 15 and 30%.

Regarding claim 34, since Bouzekri teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, the recited UTStarget and TEtarget would be expected in Bouzekri’s teaching. Even though Bouzekri does not teach the recited formula, the formula merely describes a relationship between UTStarget, TEtarget and physical properties.  One of ordinary skill would have reasonably recognized that elongation and tensile strength are affected by cold rolling and recrystallization annealing, such that the claimed relationship between TEtarget, UTScold-roll and physical properties would have naturally flowed from the prior art in view of Wang.

Regarding claim 35, Bouzekri teaches UTS of 1200 MPa and TE of 25% [Table 4 Condition d], equaling 30000, equaling 30000, meeting the claimed above 21000.

Regarding claim 36, Bouzekri teaches UTS of 1200 MPa and TE of 25% [Table 4 Condition d], equaling 30000, meeting the claimed between 21000 and 60000.

Regarding claim 37 and 38, Bouzekri does not expressly teach FWHMtarget.  However, as explained in the above rejection sections, Bouzekri discloses an overlapping steel composition, microstructure, and manufacturing method, such that similar, overlapping mechanical properties (ie. UTStarget*TEtarget and TEtarget) would have been expected to be present or would have naturally flowed from the disclosed steel of Bouzekri absent concrete evidence to the contrary. As shown in the instant specification, it is noted that the claimed Mtarget values for the claimed steel alloy correspond to a FWHMtarget range of betwen 1 to 1.5 degrees [p.8 spec.].  Thus, an overlapping FWHM value would have been expected to be present or would have naturally flowed from the steel of Bouzekri because the steel of Ho achieves similar target mechanical properties, which directly correspond to the claimed FWHM values as stated above. In other words, the instant specification expressly discloses that desired FWHM values as claimed correspond to desired Mtarget values as claimed.  Accordingly, since said desired Mtarget values would have been expected to be present in the steel of Bouzekri as shown previously, said FWHM values would reciprocally be expected to be present absent concrete evidence to the contrary.

Regarding claims 39-41, Ptarget is determined by ΔH, T and t according to the equation.  The examiner submits that ΔH is determined by the steel composition and structure; while T and t are determined by the process.  Since Bouzekri teaches substantially similar composition, structure, and process as stated in claim 22 rejection, the ΔH, T and t would be similar; and thus the claimed Ptarget is expected.

Regarding claim 42, Bouzekri teaches annealing at 600-900 °C for 10-500 s [0052], overlapping the claimed Ttarget of 400-900 °C and ttarget of between 40 seconds to 60 minutes.

Claims 28, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bouzekri et al (US 20150078954 A1), in view of Total Materia (“Annealing of aluminum and aluminum alloys”, http://www.totalmateria.com/Article139.htm), ), Vasilyev et al (“Effect of Alloying on the SelfDiffusion Activation Energy in γIron”, ISSN 10637834, Physics of the Solid State, 2011, Vol. 53, No. 11, pp. 2194–2200), and Wang et al (“Investigation of deformation and microstructural evolution in Grade 91 ferritic–martensitic steel by in situ high-energy X-rays”, Acta Materialia 62 (2014) 239–249) as applied to claim 22 above, further in view of Kermanpur et al (“Effect of strain-induced martensite on the formation of nanocrystalline 316L stainless steel after cold rolling and annealing”, Materials Science and Engineering A 519 (2009) 46–50).
Regarding claim 28, Bouzekri does not teach the recited formula, which the examiner recognizes to merely describe a relationship between UTStarget, UTScold-roll, UTSrecrystallization, and physical properties.  Kermanpur teaches that mechanical properties such as tensile strength, yield strength, elongation, and hardness are affected by cold rolling and annealing [Table 3].  In 

Regarding claim 31, Bouzekri does not teach the recited formula, which the examiner recognizes to merely describe a relationship between TEtarget, TEcold-roll, TErecrystallization, UTScold-roll and physical properties.  Kermanpur teaches that mechanical properties such as tensile strength, yield strength, elongation, and hardness are affected by cold rolling and annealing [Table 3].  In other words, Kermanpur expressly teaches that cold rolling and annealing are result-effective variables which are known to affect steel properties.  See MPEP 2144.05.  Thus, it is not inventive to discover the optimal or workable ranges of cold rolling and annealing with regard to elongation, when the general conditions of how these parameters affect material properties are disclosed in the prior art.  The examiner's position is further bolstered by the overlapping values of elongation as disclosed by Bouzekri above, such that a similar determination of said UTS values would have naturally flowed from the disclosure of Ho.

Regarding claim 34, Bouzekri does not teach the recited formula, which the examiner recognizes to merely describe a relationshiop between UTStarget, TEtarget and physical properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734